           Case 1:20-cv-03919-ER Document 7 Filed 08/06/20 Page 1 of 4




AUDREY STRAUSS
Acting United States Attorney
Southern District of New York
By:    TIMOTHY D. CAPOZZI
       SAGAR K. RAVI
Assistant United States Attorneys
One St. Andrew’s Plaza
New York, New York 10007

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
United States Department of Justice Tax Division
By:    TODD A. ELLINWOOD, Assistant Chief
       NANETTE L. DAVIS, Senior Litigation Counsel
150 M Street, N.E.
Washington, DC 20002

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------- X
                                        :
UNITED STATES OF AMERICA,
                                        :
                    Plaintiff,
                                        :                        DECLARATION OF ASSISTANT
                 - v. -                                          UNITED STATES ATTORNEY
                                        :                        TIMOTHY D. CAPOZZI
$160,325,378 IN UNITED STATES CURRENCY,                          20 CIV. 3919 (ER)
                                        :
                    Defendant-in-rem.
                                        :

                                                        :

------------------------------------ X
STATE OF NEW YORK             )
COUNTY OF NEW YORK            : ss.:
SOUTHERN DISTRICT OF NEW YORK )

               TIMOTHY D. CAPOZZI, pursuant to 28 U.S.C. § 1746, affirms under penalty of

perjury as follows:

               1.     I am an Assistant United States Attorney in the Office of Audrey Strauss,

Acting United States Attorney for the Southern District of New York, and attorney for the Plaintiff
           Case 1:20-cv-03919-ER Document 7 Filed 08/06/20 Page 2 of 4




herein. I have responsibility for the above-captioned matter, and as such, I am familiar with the

facts and circumstances of this proceeding. This Declaration is submitted in support of the

Government’s application for a Final Judgment of Forfeiture with respect to the following:

                          i.   $160,325,378 in United States currency (the “Defendant Funds”).

               2.    On or about May 21, 2020, the United States of America (the “United States”

or the “Government”) filed a Verified Complaint seeking to forfeit the Defendant Funds (D.E. 3).

               3.     The Verified Complaint alleges that the Defendant Funds are subject to

forfeiture pursuant to Title 18, United States Code, Sections 981(a)(1)(C) as constituting proceeds

of mail and wire fraud.

               4.     As described in the Verified Complaint, on or about April 23, 2020, Bank

Hapoalim B.M. (“BHBM”), an Israeli bank, entered into a Deferred Prosecution Agreement,

wherein BHBM agreed, among other things, to the forfeiture to the United States of $35,696,929

in United States currency representing the gross fees that BHBM earned on its undeclared accounts

between 2002 and 2014.

               5.     On or about April 23, 2020 Hapoalim (Switzerland) Ltd. (“BHS”) entered

into a Plea Agreement, wherein BHS agreed, among other things, to the forfeiture to the United

States of $124,628,449, which represents gross fees that BHS earned on its undeclared accounts

between 2002 and 2014.

               6.     On or about May 6, 2020 BHBM and BHS transferred the Defendant Funds

to the Government.




                                                2
           Case 1:20-cv-03919-ER Document 7 Filed 08/06/20 Page 3 of 4




               7.      Pursuant to the DPA and the Plea Agreement, BHBM and BHS agreed to

waive service of the Government’s Verified Complaint and consented to forfeiture of the Defendant

Funds.

               8.      Beginning on or about May 23, 2020, and continuing through June 21,

2020, the Government published notice of the Verified Complaint against the Defendant Funds,

on the official government internet site, www.forfeiture.gov for at least 30 consecutive days, and

proof of such publication was filed with the Clerk of this Court on August 6, 2020 (D.E. 5).

               9.      As set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

forfeiture specified the Defendant Funds and the intent of the United States to forfeit and dispose

of the Defendant Funds, thereby notifying all third parties of their right to file a claim to

adjudicate the validity of their alleged legal interest in the Defendant Funds, within sixty days

from the first day of publication of the Notice on the official government internet site.

               10.     BHBM and BHS are the only individuals or entities known to the

Government to have a potential interest in the Defendant Funds.

               11.     No other claims or answers have been filed or made in this action and no

parties have appeared to contest the action, and the requisite time periods in which to do so, as

set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired.




                                                 3
           Case 1:20-cv-03919-ER Document 7 Filed 08/06/20 Page 4 of 4




               12.    Accordingly, the Government respectfully requests that the Court enter

the attached proposed Judgment of Forfeiture attached hereto as Exhibit A forfeiting the

Defendant Funds to the Government.

               13.    There has been no prior application for the relief sought herein. I declare

the foregoing to be true and correct pursuant to Title 28, United States Code, Section 1746.

Dated: New York, New York
       August 6, 2020




                                             ________________________________
                                             TIMOTHY V. CAPOZZI
                                             Assistant United States Attorney




                                                4
